Citation Nr: 1611504	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for tonic-clonic/grand mal seizures.

2.  Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1963 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision and a May 2013 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a Travel Board hearing in December 2015 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran has a confirmed diagnosis of grand mal epilepsy/tonic-clonic seizures, but has not had a major or minor seizure since the 1960s.  The Veteran's convulsive disorder cannot be characterized as "severe."

2.  The Veteran, who served from March 1963 to October 1963, does not have active service during a recognized period of war.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for tonic-clonic/grand mal seizures have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, Diagnostic Codes 8910-8104, General Rating Formula for Major and Minor Epileptic Seizures (2015).

2.  The criteria for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an initial increased rating for tonic-clonic/grand mal seizures, the RO provided pre-adjudication VCAA notice by letter dated in December 2010.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

In addition, the Board finds that regulations governing VA's duties to notify and assist claimants are not applicable to the Veteran's claim for nonservice-connected disability pension because it a question of law as to whether the Veteran's service qualifies as wartime service for VA nonservice-connected pension benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  The facts are not in dispute, and the case turns on interpreting the law, and no additional notification or assistance would change the outcome of this claim. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  

Initially, the Board notes that some of the Veteran's service treatment records (STRs) are not on file.  In this regard, in April 2013, the RO issued a Formal Finding on the Unavailability of Service Treatment Records.  This memorandum documented all the procedures the RO followed to obtain the Veteran's service treatment records.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

Post-service VA treatment records and lay statements have been associated with the record.  

Additionally, during the appeal period, with respect to the Veteran's claim for an initial increased rating for tonic-clonic/grand mal seizures, the Veteran was afforded a VA examination in March 2013.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  Specifically, the examination report contains sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria. 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  The Board finds that the Board hearing was sufficiently thorough; during the hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II. Initial Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's seizure disorder is currently rated as noncompensable under Diagnostic Codes (DC) 8910-8104.  38 C.F.R. § 4.124a.  He seeks a compensable rating for the entire appeal period.  
Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board notes that Diagnostic Code 8910 pertains to grand mal epilepsy or major seizures.   Diagnostic Code 8104 pertains to paramyoclonus multiplex (convulsive state, myoclionic type). 

Epilepsy or seizure disorders are rated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  38 C.F.R. § 4.124a, DCs 8910 and 8911.  Grand mal epilepsy is rated as major seizures, and petit mal epilepsy is rated as minor seizures.  Id.  A "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness.  A "minor seizure" consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  Id. at Notes (1) and (2). 

Similarly, psychomotor seizures will be rated under the General Rating Formula as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  38 C.F.R. § 4.124a, DC 8914.

Epilepsy or seizure disorder warrants a 10 percent rating when there is a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months.  A 40 percent rating is assigned where there is at least 1 major seizure in the last 6 months or 2 in the last year, or an average of at least 5 to 8 minor seizures weekly.  A 60 percent rating will be assigned for seizure disorder averaging at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating is warranted where there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating will be assigned where there is an average of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a, DC 8910, General Rating Formula. 

Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted to establish the frequency of seizures or epileptic attacks.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

Finally, Diagnostic Code 8104 indicates that a paramyoclonus multiplex (convulsive state, myoclonic type) should be rated as tic; convulsive (DC 8103), unless the condition is severe.  In severe cases, a 60 percent evaluation is warranted.  38 C.F.R. § 4.121a, DC 8104, Miscellaneous Diseases.  Under Diagnostic Code 8103 for tic, convulsive, a noncompensable evaluation is warranted for mild symptoms; a 10 percent evaluation is warranted for moderate symptoms; and a 30 percent evaluation is warranted for severe symptoms.  Id., DC 8103.  

In this case, the March 2013 VA examination noted a confirmed diagnosis of tonic-clonic seizures or grand mal (generalized convulsive seizures).  The March 2013 VA examiner indicated that this diagnosis was confirmed by an abnormal electroencephalograph (EEG) dated in 1963.  The examiner explained that the Veteran had up to two seizures for unknown reasons in the early 1960s.  He noted that the Veteran had a single seizure of an undetermined etiology while in service and one more seizure shortly after discharge in 1964.  The examiner indicated that the Veteran did not have further events after this time, has never taken medication, and does not have any disability related to seizures.  As the Veteran has a confirmed diagnosis of grand mal epilepsy/tonic-clonic seizures with a history of seizures, the Board finds that an initial 10 percent rating under the General Rating Formula for Major and Minor Epileptic Seizures is warranted.

However, the evidence fails to show that the Veteran has had at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months, as contemplated by the next higher 20 percent rating under the General Rating Formula for Major and Minor Epileptic Seizures.  In this regard, in his March 2013 VA examination, the Veteran denied any seizures following his last seizure in 1964.  In the examination report, the examiner noted that the Veteran had not had any major seizures in the past two years.  The examiner noted further that the Veteran had never had any minor seizures.  Moreover, in the Veteran's December 2015 Travel Board hearing, the Veteran testified that he had not had any seizures in "awhile," to include in the last 10 years.  

The Board has also considered whether a higher rating could be warranted under either Diagnostic Codes 8103 or 8104.  However, the Veteran's convulsive disorder symptoms cannot be characterized as "severe," so as to warrant the next higher 30 percent rating.  38 C.F.R. § 4.121a, DC 8103, Miscellaneous Diseases.  In this regard, in the March 2013 VA examination, the Veteran denied using continuous medication or any other treatment for his seizure activity.  Additionally, in his December 2015 Travel Board hearing, the Veteran denied any current problems or symptoms related to his seizure disorder, to include problems with consciousness or abnormal tremors.  He also denied any current treatment or medications for his seizures.  

In sum, the Board finds that an initial rating of 10 percent is warranted for the Veteran's service-connected tonic-clonic/grand mal seizures for the entire period on appeal.  However, the Veteran's symptoms do not rise to the level of a rating higher than 10 percent because he has not had any seizures since the 1960s, and his symptoms cannot be characterized as "severe."  His symptoms are contemplated by the current 10 percent rating, and he is not entitled to a higher rating under any other diagnostic code.  

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected tonic-clonic/grand mal seizures.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Neither the Veteran nor her representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that in his December 2015 Travel Board hearing, the Veteran testified that he was retired.  There is no suggestion, either from the Veteran or from the evidence itself, that the service-connected tonic-clonic/grand mal seizures have a profound effect on his ability to work.  The Veteran has not indicated that his service-connected tonic-clonic/grand mal seizures impacted his employment in any way, and the March 2013 VA examiner found no significant effects on the Veteran's occupation.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

III.  Nonservice-connected Pension

VA nonservice-connected disability pension benefits are payable to a veteran under certain circumstances when the veteran has requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3.

A veteran meets the service requirements if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The Veteran in this case has not established basic threshold eligibility for nonservice-connected disability pension.  Eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2015).  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  The Veteran served on active duty from May 1963 to October 1963.  For VA purposes, the Korean Conflict wartime era ended on January 31, 1955.  38 U.S.C.A. § 101(29) (West 2014); 38 C.F.R. § 3.2(f) (2015).  Thus, the Veteran served after that period of war.  The Vietnam wartime era began on August 5, 1964, for those Veterans who did not serve in the Republic of Vietnam.  That era began on February 28, 1961, for those Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.2(i) (2015).  During his December 2015 Travel Board hearing, the Veteran acknowledged that he did not serve in the Republic of Vietnam.  Because he did not serve in the Republic of Vietnam during service, the Vietnam era did not start for his service until August 5, 1964, after he separated from service.  

The Veteran has not alleged any active duty service during a period of war.  Thus, as the Veteran's dates of service did not include any period of wartime service, the Veteran does not meet the threshold criteria for basic eligibility for nonservice-connected disability pension benefits, and the claim must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an initial 10 percent rating, but no higher, for tonic-clonic/grand mal seizures is granted, subject to provisions governing the payment of monetary benefits.

Entitlement to nonservice-connected disability pension benefits is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


